DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 and 08/29/2022 is being considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see [0003]).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “52” in Fig. 22.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3, 7-9, 12, 14-16, 18-20 are objected to because of the following informalities:  
“the fingers” in Claim 1 line 4 and Claim 7 should be “the plurality of fingers”
“the edge of the door” in Claim 3 should be “the at least one edge of the door.”
“the hinge pins” in Claim 8 should be “the hinge pin” as it was introduced as being singular.
“the hinge pins holder” in Claim 9 should be “the hinge pins holders” as it was introduced as being singular.
“the finger segments” in Claim 12, 14 should be “the vertically joined finger segments”
“the hinged fingers” in Claim 12 should be “the plurality of hinged fingers”
“the distal end” in Claim 15 should be “distal end”
“the fingers” or “the hinged fingers” in Claim 15 line 2-3, Claim 16, Claim 18 should be “the plurality of fingers” or “the plurality of hinged fingers” 
“spline” in Claim 19-20, should be “spine”
Appropriate correction is required.
Allowable Subject Matter
Claim 14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 17 and 19-20 of copending Application 16937920 in view of Vogel (US2005/0247650). 
Application 17179718
Application 16937920
1. A cable manager for routing cables in a network rack, the cable manager comprising: a body with a plurality of fingers extending from the body, wherein a distal end of at least one finger has a hinge pin holder; and a door hingedly attached to the fingers extending from the body, the door having a front, a back, and at least one hinge pin receptacle positioned along at least one edge of the door, the hinge pin receptacle housing a magnet for enabling the door to attach to the hinge pin holder of the at least one finger to hold the door in a closed position.
5. The cable manager of claim 1, wherein the cable manager is a horizontal cable manager.




2. The cable manager of claim 1, wherein the hinge pin holder is a U-shaped member and the U-shaped member holds a hinge pin.

3. The cable manager of claim 2, wherein the magnet and the hinge pin form a magnetic hinging mechanism for enabling the door to attach to the body, whereby the magnetic hinging mechanism allows for the door to be opened when engaged from one of the edges of the door.

4. The cable manager of claim 2, wherein the hinge pin receptacle and the hinge pin holder allow the door to be opened and rotated up to 190 degrees around the hinge pin.


6. The cable manager of claim 1, wherein the cable manager is a vertical cable manager.
1. (Currently amended) A horizontal cable manager for routing cables in a network rack, the horizontal cable manager comprising: a body with a back and a plurality of fingers extending from the back of the body, wherein a distal end of at least one of the plurality of fingers has a hinge pin holder; and a door hingedly attached to the plurality of fingers extending from the body, the door having a front, a back, a top edge, a bottom edge, and at least one hinge pin receptacle positioned along at least one of the top edge or the bottom edge of the door, the hinge pin receptacle housing houses a magnet for enabling the door to attach to the hinge pin holder of the at least one of the plurality of fingers to hold the door in a closed position.

2. (Original) The horizontal cable manager of claim 1, wherein the hinge pin holder is a U- shaped member and the U-shaped member holds a hinge pin.

3. (Original) The horizontal cable manager of claim 2, wherein the magnet and the hinge pin form a magnetic hinging mechanism for enabling the door to attach to the body, whereby the magnetic hinging mechanism allows for the door to be opened when engaged from the top edge or bottom edge of the door.

4. (Original) The horizontal cable manager of claim 2, wherein the hinge pin receptacle and the hinge pin holder allow the door to be opened and rotated up to 190 degrees around the hinge pin

Vogel teaches the cable manager is a vertical cable manager ([0002]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Application 16937920 with the teaching of a vertical cable manager as disclosed by Vogel in order to managing cable on the front and/or rear of a network rack (Vogel, [0002]).
It has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  
 
7. A cable manager for routing cables in a network rack, the cable manager comprising: a body with a back and a plurality of fingers extending from the back of the body, wherein distal ends of the fingers have one of cable management flags and hinge pin holders; and a door hingedly attached to the fingers extending from the body, the door having a front, a back, edges, and hinge pin receptacles positioned along the edges, wherein the hinge pin holders of the fingers accept the hinge pin receptacles extending from the back of the door.
10. The cable manager of claim 7, wherein the cable manager is a horizontal cable manager.

8. The cable manager of claim 7, wherein the hinge pin receptacles further comprising a magnet and the hinge pin holders further comprising a hinge pin, whereby the magnets engage the hinge pins to hold the door in a closed position.

9. The cable manager of claim 8, wherein the hinge pin holder further comprising magnets for holding the door in an open detent position.


11. The cable manager of claim 7, wherein the cable manager is a vertical cable manager.
17. (Currently amended) A horizontal cable manager for routing cables in a network rack, the horizontal cable manager comprising: a body with a back and a plurality of fingers extending from the back of the body, wherein distal ends of the plurality of fingers have one of cable management flags and hinge pin holders; and a door hingedly attached to the plurality of fingers extending from the body, the door having a front, a back, a top edge, a bottom edge, and hinge pin receptacles positioned along the top edge and the bottom edge of the door, wherein the hinge pin holders of the plurality of fingers accept the hinge pin receptacles extending from the back of the door; and wherein the hinge pin receptacles further comprising a magnet and the hinge pin holders further comprising a hinge pin, whereby the magnets engage the hinge pins to hold the door in a closed position.
19. (Currently amended) The horizontal cable manager of claim 17, wherein the hinge pin holder further comprising magnets for holding the door in an open detent position.

Vogel teaches the cable manager is a vertical cable manager ([0002]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Application 16937920 with the teaching of a vertical cable manager as disclosed by Vogel in order to managing cable on the front and/or rear of a network rack (Vogel, [0002]).
It has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US2009/0090533).
Regarding Claim 7,  Jones teaches, in Fig. 2A-3 and Fig. 5D-F. a cable manager for routing cables in a network rack ([0002]), the cable manager comprising: a body (10) with a back (13) and a plurality of fingers (14) extending from the back of the body (Fig. 2A), wherein distal ends of the fingers have one of cable management flags (19) and hinge pin holders (20, 21); and a door (11,12) hingedly attached to the fingers extending from the body (Fig. 2A), the door  having a front, a back, edges (Fig. 3), and hinge pin receptacles(22) positioned along the edges (Fig. 3), wherein the hinge pin holders of the fingers accept the hinge pin receptacles extending from the back of the door (Fig. 3)([0031-0032]).
Regarding Claim 10. Jones teaches the cable manager of claim 7, wherein the cable manager is a horizontal cable manager ([0031]).

Claim(s) 12-13, 15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US8558113).
Regarding Claim 12, Young teaches, in Fig. 2A, Fig. 4-10,  a vertical cable manager for routing cable in a network rack (Background, column 1 lines 40-53) the vertical cable manager comprising: finger assemblies including vertically joined finger segments (63), wherein the finger segments having a center spine (middle portion of 66, around 45) with a plurality of fingers (67) and a plurality of hinged fingers (76) extending from at least one edge of the center spine (Fig. 5); cross members (80) laterally joining finger assemblies (Fig. 4); and doors (32) hingedly attached to the hinged fingers extending from the center spine of the finger segments (Fig. 2A).

Regarding Claim 13. Young teaches the vertical cable manager of claim 12, further comprising at least one base (46) secured to at least one finger assembly (66) for stabilizing the vertical cable manager (see Fig. 3).

Regarding Claim 15. Young teaches the vertical cable manager of claim 12, wherein each of the plurality of fingers (67) have an upturned flag at the distal end of the fingers (Fig. 5) and each of the plurality of hinged fingers (76) have a hinge flag at the distal end of the hinged fingers (Fig. 5), wherein the hinge flags hold a hinge pin for interacting with the door (Fig. 5, Fig. 2B, Fig. 2C, Fig. 9).

Regarding Claim 19. Young teaches the vertical cable manager of claim 12, wherein the center spline further comprising cross member slots (44) and locking snaps (47) for receiving the cross members (Fig. 11).

Regarding Claim 20. Young teaches the vertical cable manager of claim 19, wherein the cross members have connection tabs (88), and stabilizing tabs (83) that engage the cross-member slots in the center spline; and the cross members have locking tabs (81) that engage the locking snaps in the center spine to prevent disengagement of the cross members from the finger assemblies (Fig. 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Vogel (US2005/0247650).
Regarding Claim 11. Jones teaches the cable manager of claim 7, but does not teach the cable manager is a vertical cable manager.
Vogel teaches the cable manager is a vertical cable manager ([0002]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Application 16937920 with the teaching of a vertical cable manager as disclosed by Vogel in order to managing cable on the front and/or rear of a network rack (Vogel, [0002]).
It has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848